                    IN THE UNITED STATES DISTRICT COURT                  FILED
                        FOR THE DISTRICT OF MONTANA                          FEB 1 4 2019
                             MISSOULA DIVISION
                                                                        Cieri<. U.S District Court
                                                                          District Of Montana

 In re:                                              CV 19-27-M-DWM
                                                                                 Missoula



JOHN PATRICK STOKES,                               (BAP No. MT-18-1293)
                                                 (Bk. No. 2: l 8-bk-60681-JDP)
                        Debtor,


 JOHN PATRICK STOKES,                        SECOND ORDER ON MOTION TO
                                             PROCEED IN FORMA PAUPERIS
                        Appellant,              IN BANKRUPTCY APPEAL

vs.

LSF8 MASTER PARTICIPATION
TRUST; KATHLEEN A.
MCCALLISTER, Chapter 13 Trustee;
MONTANA DEPARTMENT OF
REVENUE,

                         Appellees.


          The Court having reviewed Debtor John P. Stokes' "Resone [sic] to LSF 8

Opposition," (Doc. 4),

          IT IS ORDERED that this Court's February 11, 2019 Order denying leave to

proceed in forma pauperis, (Doc. 3), stands. The Clerk is directed to forward this

Order to the Bankruptcy Appellate Panel. No further filin    will be accepted.

          DATED this ,1�ay of February, 019.



                                                          , District Judge
                                                          ict Court
